J-S57006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

CARLOS REVERON

                        Appellant                   No. 283 EDA 2017


             Appeal from the PCRA Order December 20, 2016
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0208271-2005
                                       CP-51-CR-0507611-2005
                                       CP-51-CR-0609971-2005
                                       CP-51-CR-1008331-2005
                                       CP-51-CR-1012661-2005
                                       CP-51-CR-1303844-2006


BEFORE: PANELLA, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                        FILED OCTOBER 19, 2017

     The trial court revoked Appellant, Carlos Reveron’s probation and

parole after he repeatedly violated the terms of both. In imposing sentence,

the court noted:

     Despite all the opportunities … to try to get yourself together to
     get drug treatment, you basically thumbed your nose at this
     [c]ourt … and you turned to drug dealing with every opportunity
     that you could … You’re a drug dealer, you’re a drug dealer now,
     you were a drug dealer in 2005, 2006, and 2007, that’s all
     you’ve [ever] done. This sentence of twenty to forty years is
     absolutely necessary to take people like you off the street, for as
     long as possible, and is absolutely necessary to vindicate the
     authority of this [c]ourt.
J-S57006-17


N.T., Sentencing Hearing, 12/8/09, at 15-17. This Court affirmed Reveron’s

judgment of sentence, and the Pennsylvania Supreme Court denied his

petition for allowance of appeal on May 17, 2011.1

       The instant appeal concerns Reveron’s second Post Conviction Relief

Act (“PCRA”) petition, which he filed pro se on April 7, 2015. In his petition,

Reveron claimed his sentence violated the dictates of Alleyne v. United

States, 133 S.Ct. 2151 (2013). The PCRA court dismissed the petition as

untimely, and this timely appeal followed.

       On appeal, Reveron does not contest the PCRA court’s conclusion that

his petition was facially untimely. Rather, he argues the PCRA court erred in

dismissing his petition, as he claims that his allegedly illegal sentence is an

issue that can never be waived. This argument has been rejected repeatedly

by the courts of this Commonwealth. See, e.g., Commonwealth v. Miller,

102 A.3d 988, 995 (Pa. Super. 2014).

       In spite of this, Reveron contends that Commonwealth v. Barnes,

151 A.3d 121 (Pa. 2016), supports his argument. It does not. Barnes was a

direct appeal from a judgment of sentence. See id., at 122. It therefore

does not address the jurisdictional requirements of the PCRA. See Miller,

102 A.3d at 995.

____________________________________________


1 As such, Reveron’s judgment of sentence became final on August 15,
2011. See Commonwealth v. King, 999 A.2d 598, 599 n.1 (Pa. Super.
2010).



                                           -2-
J-S57006-17


      Even assuming that Reveron is attempting to argue that Alleyne

satisfies the newly recognized constitutional right exception enshrined in 42

Pa.C.S.A. § 9545(b)(1)(iii), he is due no relief. Our Supreme Court has held

that “Alleyne does not apply retroactively to cases pending on collateral

review….” Commonwealth v. Washington, 142 A.3d 810, 820 (Pa. 2016).

The sentence Reveron is challenging became final in 2011, see supra n.1,

while Alleyne was published in 2013.

      Finally, the record belies Reveron’s contention that he received a

mandatory minimum sentence based upon facts not presented to the jury.

He initially received a sentence of intermediate punishment. No mandatory

minimum was imposed. The sentence imposed after Reveron had repeatedly

violated the terms of his probation and parole was, not surprisingly,

significantly harsher than his original sentence. However, there is no

indication in the record that the court imposed a mandatory minimum. To

the contrary, the court appears to have been motivated largely by Reveron’s

recidivism and the threat he posed to the public.

      Reveron also argues that prior counsel were ineffective for failing to

raise challenges to the discretionary aspects of his sentence. However, this

Court addressed a challenge to the discretionary aspects of Reveron’s

sentence during his direct appeal. See Commonwealth v. Reveron, No.

123   EDA   2010,   at   6-11   (Pa.   Super.   filed   12/10/10)   (unpublished

memorandum). This argument is frivolous.


                                       -3-
J-S57006-17


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2017




                          -4-